DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 which states “a comparator circuit to obtain the control signal, the feed-forward signal, and the average feed-forward signal, wherein the comparator circuit is further to output an amplifier signal in response to a comparison of the control signal, the feed-forward signal, the average feed-forward signal, and a threshold” it is not clear which threshold is the applicant intended. It is noted that the Fig. 2B for instance which having comparator 273 being compared signals Vramp, Vcontrol, VTFFavg and VTFF_s 
Claims 10-11 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbetter (US 20170331370 A1).
Regarding claim 12, Arbetter (Fig. 13) discloses a system comprising: a first stage (e.g., Gmea)  including an input terminal adapted to be coupled to a controller (e.g., not shown see Vref) and an output terminal; and a second stage (e.g., Gmbp1, R2, C1) including: an input terminal (e.g. a terminal near Vea) coupled to the output terminal of the first stage; a first filter circuit (e.g. form by element Rp11, RP12, capacitor and un-label resistor) including an input terminal ( a terminal of Rp11 near Vea) coupled to the input terminal of the second stage and an output terminal; 

Regarding claim 13, wherein the amplifier circuit includes a transconductance amplifier (see Fig. 13, transconductance amplifier Gmbp1).
Regarding claim 14, wherein the input terminal of the first stage is a first input terminal, and the first stage includes a second input terminal (e.g., negative terminal of Gmea)  adapted to be coupled to a first resistor and a second resistor (top and bottom un-label resistors near reference number 1300 being connected to the negative terminal of Gmea of Fig. 13).

Allowable Subject Matter

Claims 1-8 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "a second filter circuit including an input and an output, the input of the second filter circuit coupled to the output of the amplifier circuit; and a comparator circuit including a first input, a second input, a third input, and an output, the first input of the comparator circuit coupled to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15 -20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15-20 call for among others, the second stage further includes a comparator circuit including a first input coupled to the input terminal of the second stage, a second input coupled to the output terminal of the amplifier circuit, a third input coupled to the output terminal of the second filter circuit, and an output coupled to a latch circuit.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843